Citation Nr: 1639528	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1964 to October 1966 with service in the Republic of Vietnam.  He also received the Purple Heart medal.  The Veteran died on January [redacted], 1998 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the claims file is currently held by the Philadelphia Pension Center. 


FINDINGS OF FACT

1.  The Veteran died in January 1998 due to pulmonary congestion, congestive heart failure, and acute rejection of a heart transplant for amyloidosis. 

2.  At the time of the Veteran's death, service connection was established for posttraumatic stress disorder (PTSD) and residuals of shell fragment wounds to the left foot, right knee, and right thigh with associated scars and retained foreign bodies. 

3.  The claim for entitlement to service connection for the cause of the Veteran's death was initially denied in a March 1998 final rating decision. 

4.  The evidence received since the March 1998 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's amyloidosis is presumed to have been caused by herbicide exposure during active duty service in Vietnam. 
6.  The Veteran's heart condition was aggravated by service-connected PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  Service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claim.  

Claim to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The claim for entitlement to service connection for the cause of the Veteran's death was initially denied in a March 1998 rating decision.  The RO found that the evidence of record did not establish that the Veteran's death was due to active duty service (to include herbicide exposure) or that his cause of death was secondary to service-connected PTSD.  The appellant did not appeal the March 1998 denial of the claim and the rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The evidence received since that time includes a February 2016 private medical opinion linking the Veteran's heart condition to service-connected PTSD and noting that primary amyloidosis is a disability recognized by VA as presumptively associated with herbicide exposure.  This evidence is new as it was not previously considered and is material as it relates to an element of the claim not previously established-a nexus between the cause of the Veteran's death and active duty service and a service-connected disability.  See 38 C.F.R. § 3.156(a).  The Board therefore finds that the evidence is new and material and reopening of the claim is granted.

Reopened Claim

The Veteran died on January [redacted], 1998 and the death certificate lists the immediate cause of death as pulmonary congestion due to congestive heart failure and acute rejection of a heart transplant for amyloidosis.  At the time of his death, the Veteran was not service-connected for a heart condition or amyloidosis.  Rather, service connection was in effect for PTSD and residuals of shell fragment wounds to the left foot, right knee, and right thigh with associated scars and retained foreign bodies.
The appellant contends that service connection is warranted for the cause of the Veteran's death as his amyloidosis was incurred due to herbicide exposure or in the alternative, that his heart condition was permanently aggravated by service-connected PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The death of a veteran is considered due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

The evidence establishes that the Veteran died in January 1998 due to the effects of congestive heart failure following the acute rejection of a heart transplant for amyloidosis.  Medical records from the Biloxi VA Medical Center show that the Veteran underwent a heart transplant in 1995 for amyloidosis at a private hospital.  He sustained an episode of acute rejection of the transplanted heart resulting in cardiopulmonary arrest with consequent anoxic brain injury.  The Veteran was left in a vegetative state and treated in a long-term care facility.  In January 1998 he developed a gastrointestinal bleed and was considered stable following treatment until January [redacted], 1998 when he passed away due to his multiple medical conditions.  

The Board finds that the evidence is in equipoise regarding service connection for the cause of the Veteran's death.  The evidence in support of the claim includes a February 2016 medical opinion from a private physician linking the Veteran's amyloidosis to in-service herbicide exposure and finding that the Veteran's heart condition was aggravated by service-connected PTSD.  This opinion was rendered following complete review of the claims file and was well-supported by a fully explained rationale.  The Board also observes that primary amyloidosis (AL amyloidosis) is a disease recognized by VA as associated with exposure to certain herbicide agents under 38 C.F.R. §§ 3.307 and 3.309.  The Veteran served in Vietnam and his exposure to herbicides is presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  

The record contains a VA medical opinion weighing against service connection; in May 2016 a VA physician concluded that the Veteran's cause of death was not due to service as there was no evidence he was diagnosed with primary amyloidosis.  The examiner did not address whether the Veteran's heart condition was caused or aggravated by service-connected PTSD and provided no further rationale for the stated medical opinion. 

Thus, the record contains one medical opinion against the claim and one medical opinion in favor of it.  The Board finds that the evidence regarding whether the Veteran's death is related to active duty service or a service-connected disability is at least in equipoise.  Although the evidence does not absolutely establish that the Veteran was diagnosed with AL amyloidosis, it also does not contain evidence indicating he was not diagnosed with this type of disorder.  When there is approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, as the evidence is at least in equipoise, the benefit of the doubt doctrine is applicable and the Board concludes that service connection for the Veteran's death is warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for the cause of the Veteran's death is granted




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


